JULY2005

COMMISSION ORDERS
07-13-2005
07-21-2005

Wake Stone Corporation
Matthew J. Rizzuto employed by
Tilcon New York, Inc.

SE

2004-185-M

Pg.513

YORK 2005-124-M

Pg.515

SE
SE

Pg.518
Pg.520

ADl\flNISTRATIVE LAW .JUDGE DECISIONS
07-08-2005
07-14-2005

U.S. Steel Mining Company, Inc.
Currituck Sand, Inc.

2002-126
2004-154-M

The July 2005 issue of the Commission decisions is being reprinted because of a publication error.

i

JULY 2005

No cases were filed in which Review was granted during the month of July

No cases were filed in which Review was denied during the month of July

ii

COMMISSION ORDERS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

July .13, 2005
SECRETARY OF LABOR,
MINE SAFETY AND }IEALTH
ADMINISTRATION (MSHA)
Docket No. SE 2004-185-M
A.C. No. 31-02071~26994

v.
WAKE STONE CORPORATION

ORDER
On June 29, 2005, the Secretary of Labor filed a motion to dismiss this appeal as moot
because the Secretaiy has vacated the citation that formed the basis for this case. Upon
consideration of the Secretary's motion to dismiss, we hereby grant the motion. The direction for
review in this case is vacated.

27 FMSHRC 513

Distribution
Robin A. Rosenbluth, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 2200 Floor West
Arlington, VA 22209-2247
Ronald L. Massey, Safety Director
Wake Stone Corporation
P.O. Box 190
Knightdale, NC 27545
Administrative Law Judge Avram Weisberger
Federal Mine Safety & Health Review Commission
Office of Administrative Law Judges
601 New Jersey Avenue, N.W., Suite 9500
Washington, D.C. 20001-2021

27 FMSHRC 514

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
601 NEW JERSEY AVENUE, NW
SUITE9500
WASHINGTON, DC 20001

July 21, 2005
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMlNISTRATION (MSHA)
Docket No. YORK 2005-124-M
A.C. No. 30-00082-47411 A

v.
MATTHEW J. RIZZUTO, employed by
TILCON NEW YORK, INC.

BEFORE: Duffy, Chairman; Jordan, Suboleski, and Young, Commissioners
ORDER
BY THE COMMISSION:
This matter arises under the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 801 et seq. (2000) ("Mine Act"). On June 23, 2005, the Commission received from Matthew J.
Rizzuto a motion made by counsel to reopen a penalty assessment for a violation of section
llO(c) of the Mine Act, 30 U.S.C. § 820(c), that had apparently become a final order of the
Commission pursuant to section 105(a) of the Mine Act, 30 U.S.C. § 815(a).
Under section 105(a) of the Mine Act and the Commission's Procedural Rules, an
individual charged with a violation under section llO(c) has 30 days following receipt of the
Secretary of Labor's proposed penalty assessment within which to notify the Secretary that he or
she wishes to contest the proposed penalty. 30 U.S.C. § 815(a); 29 C.F.R. § 2700.26. If the
individual fails to notify the Secretary, the proposed penalty assessment is deemed a final order
of the Commission. 30 U.S.C. § 815(a); 29 C.F.R. § 2700.27.
On January 5, 2005, the Department of Labor' s Mine Safety and Health Administration
("MSHA") mailed a proposed penalty assessment to Rizzuto alleging that he was personally
liable under section l lO(c) of the Mine Act for a citation (No. 6017456) issued to his employer,
Tilcon New York, Inc. Mot. at 1-2. Rizzuto states that the proposed assessment against him was
sent to the wrong address and that he did not receive it before the time to contest it had elapsed.
Id. at 2. Counsel for Rizzuto only learned of the Secretary's section 110(c) allegations against
27 FMSHRC 515

Rizzuto on June 22, 2005 when counsel for the Secretary informed her of difficulties MSHA had
encountered in serving papers on Rizzuto. Id. Rizzuto also asserts that he had every intention of
contesting any proposed section llO(c) penalties against him. Id. at 2-3. The Secretary does not
oppose Rizzuto' s request for relief.
·Here, the proposed penalty assessment was mailed to a nonexistent address. The agency
had in fact previously sent mail to Rizzuto at his proper addresS:- Mot. at Ex. B. Under these
circumstances, we conclude that Rizzuto did not "receive" the penalty assessment, within the
meaning of section 105(a) of the Mine Act and the Commission's Procedural Rules, until at least
June 22, 2005. See Roger Richardson, 20 FMSHRC 1259, 1260 (Nov. 1998). In his motion to
reopen this matter, filed with the Commission on June 23, 2005, Rizzuto clearly states his intent
to contest the proposed penalty assessment against him. We conclude from this that Rizzuto
timely notified the Secretary that he contests the proposed penalty. Id.
Accordingly, the proposed penalty assessment is not a final order of the Commission.
We remand this matter to the Chief Administrative Law Judge for assignment to a judge. This
case shall proceed pursuant to the Mine Act and the Commission's Procedural Rules, 29 C.F.R.
Part 2700.

27 FMSHRC 516

Distribution
Margaret S. Lopez, Esq.
Ogletree, ·Deakins, Nash,
Smoak & Stewart, P.C.
2400 N Street, N. W., Fifth Floor
Washington, D. C. 20037
W. Christian Schumann, Esq.
Office of the Solicitor
U.S. Department of Labor
1100 Wilson Blvd., 22nd Floor
Arlington, VA 22209
Chief Administrative Law Judge Robert J. Lesnick
Federal Mine Safety and Health Review Commission
601 New Jersey A venue, N. W., Suite 9500
Washington, D. C. 20001

27 FMSHRC 517

ADMl~STRATIVE

LAW JUDGE DEQSIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW ruDGES
601 New Jersey Avenue. N.W., Suite 9500
Washington, D.C. 20001

July 8. 2005

CIVIl. PENALTY PROCEEDING

SECRETARY OF LABOR,

MINE SAFETY AND HEALTH
ADMINISTRATION .(MSHA),

Docket No. SE 2002-126
A. C. No. 01-00329-03591

Petitioner
V.

U.S. STEEL .MINING COMPANY, JNC.,

Concord Mine

Respondent

DECISION APPROVING SETTLEI\1ENT
Before:

Judge Melick

This case is before me upon a petition for assessment of civil penalty under Section
105(d) of the Federal Mine Safety and Health Act of 1977 (the Act). The case was remanded by
the Commission on May 16, 2005, for further proceedings. Petitioner has now filed a motion to
approve a settlement agreement and to dismiss the case. A reduction in penalty to $25.00, is
proposed. I have considered the representations and documentation submitted in this case, and I
conclude that the proffered settlement is acceptable under the criteria set forth in Section l lO(i)
of the Act.

WHEREFORE, the motion for approval of settlement is GRANTED, and it is
ORDERED that Respondent pay a penalty of $25.00, within 40 days of this order.

Gary Melick
Administrative Law Judge
202-434-9977

27FMSHRC 518

Distribution: (First Class Mail)
Dane L. Steffenson, Esq., Office of the Solicitor, U.S. Dept. of Labor, 61 Forsyth Street, S.W.,
Room 7Tl0, Atlanta, GA 30303
Anthony Jeselnik, Esq., U.S. Steel Tower, Fifteenth Floor, 600 Grant Street, Pittsburgh, PA
15219
/lh

27 FMSHRC 519

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
601 New Jersey Avenue, N.W., Suite 9500
Washington, O.C. 20001

July 14, 2005
SECRETARY OF LABOR,
MINE SAFETY AND HEALTII
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. SE 2004-154-M
A. C. No. 31-02188-22481

V.

CURRITUCK SAND INC.,
Respondent

Bluebird#l

DECISION APPROVING SETTLEMENT
Before:

Judge Melick

This case is before me upon a petition for ~sessment of civil penalty under Section
105(d) of the Federal Mine Safety and Health Act of 1977 (the Act). Petitioner has filed a
motion to approve a settlement agreement and to dismiss the case. A reduction in penalty to
$1,100.00, is proposed. I have considered the representations and documentation submitted in
this case, and I conclude that the proffered settlement is acceptable under the criteria set forth in
Section llO(i) of the Act.
WHEREFORE, the motion for approval of settlement is GRANTED, and it is
ORDERED that Respondent pay a penalty of $1,100.00, within 40 days of this order.

Gary Melick
Administrative Law Judge
Distribution: (First Class Mail)
W. Christian Schumann, Esq., Office of the Solicitor, U.S. Department of Labor, 1100 Wilson
Boulevard, 22nd Floor West, Arlington, VA 22209-2247
Leslie Paul Brody, Esq., Office of the Solicitor, U.S. Dept. of Labor, 61 Forsyth Street, S.W ., Room
7T10, Atlanta, GA 30303
Adele L. Abrams, Esq., Law Office of Adele L. Abrams, P.C., 4740 Corridor Place, Suite D,
Beltsville, :MD 20705
27 FMSHRC 520
G:l> U.S . GO V!RNMENT PRINTI NG O FFICE: 2005- 31 0-091125302

